 1   SCOTT A. KRONLAND (SBN 171693)
     P. CASEY PITTS (SBN 262463)
 2   ZOE PALITZ (SBN 275752)
     REBECCA MORYL LEE (SBN 305119)
 3   Altshuler Berzon LLP
     177 Post Street, Suite 300
 4   San Francisco, CA 94108
     Telephone: (415) 421-7151
 5   Facsimile: (415) 362-8064
     E-mail: skronland@altber.com
 6           cpitts@altber.com
             zpalitz@altber.com
 7           rlee@altber.com
 8   Attorneys for Defendants SEIU California,
     California State University Employees Union,
 9   SEIU Local 1000, SEIU Local 521, SEIU Local 721,
     SEIU Local 1021, SEIU Local 2015
10
     Additional counsel on signature page
11
12
13
14                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
15
     RUTH ALISER, et al.,                                  CASE NO.: 2:18-cv-2574-MCE-CKD
16
                     Plaintiffs,                           CORRECTED STIPULATED REQUEST
17                                                         FOR EXTENSION OF TIME TO RESPOND
              v.
18                                                         TO PLAINTIFFS’ COMPLAINT; ORDER
     SEIU CALIFORNIA, et al.,
19                                                         Date:
                             Defendants.                   Time:
20                                                         Location:      Courtroom 7
                                                           Judge:         Hon. Morrison C. England, Jr.
21
22
23
24
25
26
27
28


       CORRECTED Stip. Request For Extension Of Time To Respond To Complaint; Order, #2:18-cv-2574-MCE-CKD
 1
             WHEREAS, Defendants’ responses to the Complaint are presently due on
 2
     December 7, 2018;
 3
             WHEREAS, the Union Defendants have filed a Motion to Sever and Transfer
 4
     Venue (Dkt. 33), and Plaintiffs’ response to that motion is due on December 27, 2018;
 5
             WHEREAS, the Union Defendants, the Federal Defendants, and several of the
 6
     State Defendants—California Attorney General Xavier Becerra, California State Controller
 7
     Betty Yee, The Board of Trustees for the California State University, The Board of
 8
     Administration for the California Public Employees’ Retirement System, and members of
 9
     the California Public Employment Relations Board (PERB)1—have requested an
10
     extension until 30 days after the Court rules on the pending Motion to Sever and Transfer
11
     Venue for all Defendants to file responses to the Complaint, and Plaintiffs have consented
12
     to the request;
13
             WHEREAS, it will serve the interests of judicial efficiency and conservation of the
14
     parties’ and the Court’s resources to delay the filing in this Court of motions pursuant to
15
     Federal Rule of Civil Procedure 12 until after the Court rules on the Motion to Sever and
16
     Transfer Venue;
17
             WHEREAS, the proposed extension of time does not affect any other deadlines
18
     previously set by the Court;
19
             WHEREAS, one previous extension has been requested and granted to file
20
     responses to the Complaint, which extended the original deadline for most Defendants
21
     from mid-October 2018 (based on when those Defendants were served) to December 7,
22
     2018;
23
             It is hereby stipulated and agreed that all of the above-noted Defendants shall file
24
     responses to the Complaint 30 days after the Court rules on the pending Motion to Sever
25
     and Transfer Venue.
26
27
28           1
            If necessary, Defendant Governor Edmund G. Brown Jr. retains the right to file a
     responsive pleading by December 7, 2018.
                                                        1
       CORRECTED Stip. Request For Extension Of Time To Respond To Complaint; Order, #2:18-cv-2574-MCE-CKD
 1   Dated: November 29, 2018              SCOTT A. KRONLAND (SBN 171693)
                                           P. CASEY PITTS (SBN 262463)
 2                                         ZOE PALITZ (SBN 275752)
                                           REBECCA MORYL LEE (SBN 305119)
 3                                         Altshuler Berzon LLP
 4                                         By: /s/ Scott A. Kronland
                                                   Scott A. Kronland
 5
                                           Attorneys for Defendants SEIU California,
 6                                         California State University Employees Union,
                                           SEIU Local 1000, SEIU Local 521, SEIU Local 721,
 7                                         SEIU Local 1021, SEIU Local 2015
 8
                                           KERIANNE R. STEELE (SBN 250897)
 9                                         Weinberg, Roger & Rosenfeld
                                           1001 Marina Village Parkway, Suite 200
10                                         Alameda, CA 94501
                                           Telephone: (510) 337-1001
11                                         Facsimile: (510) 337-1023
                                           E-Mail: ksteele@unioncounsel.net
12
                                           By: /s/ Kerianne R. Steele
13                                                 Kerianne R. Steele (as authorized on 11/29/18)
14                                         Attorneys for Defendants California State University
                                           Employees Union, SEIU Local 1021, and SEIU Local
15                                         521
16                                         CALIFORNIA STATE EMPLOYEES ASSOCIATION
                                           ROCCO ROBERT PATERNOSTER, ESQ.,
17
                                           State Bar No. 198058
18                                         Chief Counsel
                                           1108 O Street, Suite 320
19                                         Sacramento, CA 95814
                                           Telephone: 916-326-4245
20                                         Facsimile: 916-326-4215
                                           Email: RPaternoster@ACSS.org
21
22                                         By: /s/ Rocco Robert Paternoster
                                           Rocco Robert Paternoster (as authorized on 11/29/18)
23
                                           Attorney for Defendants California State Employees
24                                         Association and California State Retirees

25
                                           JOSEPH H. HUNT, Assistant Attorney General
26                                         JEAN LIN, Acting Deputy Director, Federal Programs
                                           Branch
27                                         MICHAEL F. KNAPP (Cal. Bar No. 314104), Trial
                                           Attorney
28
                                           United States Department of Justice

                                                        2
       CORRECTED Stip. Request For Extension Of Time To Respond To Complaint; Order, #2:18-cv-2574-MCE-CKD
 1                                       Civil Division, Federal Programs Branch
                                         1100 L Street, NW
 2                                       Washington, DC 20005
 3                                       Phone: (202) 305-8613
                                         Fax: (202) 616-8470
 4                                       Email: michael.knapp@usdoj.gov

 5                                       By: /s/ Michael F. Knapp
                                         Michael F. Knapp (as authorized on 11/29/18)
 6
                                         Attorneys for Federal Defendants
 7
 8                                       XAVIER BECERRA, State Bar No. 118517
                                         Attorney General of California
 9                                       BENJAMIN M. GLICKMAN, State Bar No. 247907
                                         Supervising Deputy Attorney General
10                                       ANTHONY P. O'BRIEN, State Bar No. 232650
                                         Deputy Attorney General
11                                       1300 I Street, Suite 125
                                         P.O. Box 944255
12                                       Sacramento, CA 94244-2550
                                         Telephone: (916) 210-6002
13                                       Fax: (916) 324-8835
                                         E-mail: Anthony.OBrien@doj.ca.gov
14
                                         By: /s/ Anthony P. O’Brien
15                                       Anthony P. O’Brien (as authorized on 11/28/18)

16                                       Attorneys for Edmund G. Brown, in his official
                                         capacity as Governor of the State of California,
17                                       Xavier Becerra, in his official capacity as Attorney
                                         General of the State of California, Betty Yee, in her
18                                       official capacity as State Controller of California,
                                         the Public Employment, Relations Board, the Board
19                                       of Trustees for the California State University, and
                                         the Board of Administration for the California
20                                       Public Employees’ Retirement System

21
                                         Jonathan F. Mitchell*, Texas Bar No. 24075463
22                                       Mitchell Law PLLC
                                         106 East Sixth Street, Suite 900
23                                       Austin, Texas 78701
                                         Telephone: (512) 686-3940
24                                       jonathan@mitchell.law
                                         * admitted pro hac vice
25
                                         Bradley Benbrook, California Bar No. 177786
26                                       Stephen M. Duvernay, California Bar No. 250957
                                         Benbrook Law Group, PC
27                                       400 Capitol Mall, Suite 2530
                                         Sacramento, California 95814
28                                       (916) 447-4900
                                         brad@benbrooklawgroup.com
                                                      3
     CORRECTED Stip. Request For Extension Of Time To Respond To Complaint; Order, #2:18-cv-2574-MCE-CKD
 1
                                         By: /s/ Jonathan F. Mitchell
 2                                       Jonathan F. Mitchell (as authorized on 11/29/18)
 3                                       Attorneys for Plaintiffs and Proposed Class
 4

 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28

                                                      4
     CORRECTED Stip. Request For Extension Of Time To Respond To Complaint; Order, #2:18-cv-2574-MCE-CKD
 1
                                                   ORDER
 2
           Pursuant to the parties’ stipulation (ECF No. 44), Defendants shall have until 30-
 3
     days after the Court rules on the pending Motion to Sever and Transfer Venue (ECF No.
 4
     33) to file responses to the Complaint.
 5
           IT IS SO ORDERED.
 6
     Dated: December 29, 2018
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28

                                                        5
       CORRECTED Stip. Request For Extension Of Time To Respond To Complaint; Order, #2:18-cv-2574-MCE-CKD
